     Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MOTECUZOMA P. SANCHEZ,                              No. 2:19-cv-326-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    MICHAEL TUBBS, individually and as
      Mayor of the City of Stockton,
15
                          Defendant.
16

17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint alleges a potentially cognizable First Amendment claim based on

26   viewpoint discrimination, but his remaining claims must be dismissed for failure to state a claim.

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 2 of 6

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
20           Plaintiff brings this action under 42 U.S.C. § 1983, alleging defendant Michael Tubbs, the
21   Mayor of the City of Stockton, violated his First Amendment rights. ECF No. 1. Liberally
22   construed, the complaint alleges that defendant established Facebook and Twitter accounts for the
23   purpose of expressing views and opinions concerning his public office. Id. at 3. Defendant
24   allegedly maintains his accounts under the name “Mayor Tubbs,” and his account pages contain a
25   “Public Figure” designation. Id. Plaintiff claims he is a community activist leader who has
26   repeatedly criticized defendant on social media. Id. at 1. The complaint alleges that in response
27   to this criticism, defendant blocked plaintiff on his Facebook page and Twitter account. As a
28   result, plaintiff can no longer comment on any matters posted on defendant’s accounts. Plaintiff
                                                          2
      Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 3 of 6

 1   purports to allege three claims under the First Amendment, which he styles as: (1) “Censorship in
 2   a Public Forum,” (2) “Viewpoint Discrimination,” and (3) and “Speaker-based Discrimination”
 3           The complaint alleges a potentially cognizable First Amendment claim based on
 4   viewpoint discrimination. “‘[V]iewpoint discrimination’ occurs when the government prohibits
 5   ‘speech by particular speakers,’ thereby suppressing a particular view about a subject.” Giebel v.
 6   Sylvester, 244 F.3d 1182 (9th Cir. 2001) (quoting Perry Educ. Ass’n v. Perry Local Educators’
 7   Ass’n, 460 U.S. 37, 59 (1983) (Brennan, J. dissenting)). “A restriction on speech is viewpoint-
 8   based if (1) on its face, it distinguishes between types of speech or speakers based on the
 9   viewpoint expressed; or (2) though neutral on its face, the regulation is motivated by the desire to
10   suppress a particular viewpoint.” Moss II, 675 F.3d at 1224. Plaintiff’s complaint alleges that the
11   defendant deleted plaintiff’s comments and banned him from his social media accounts because
12   he expressed views critical of defendant’s job performance. ECF No. 1 at 1, 10. This is
13   sufficient to allege a § 1983 claim for viewpoint discrimination in violation of the Frist
14   Amendment. See Davison v. Randall, 912 F.3d 666, 688 (4th Cir. 2019) (holding defendant
15   engaged in viewpoint discrimination by banning plaintiff from Facebook page for making
16   comments that were “critical of the School Board members’ official actions and fitness for
17   office.”); Knight First Amend. Inst. At Columbus Univ. v. Trump, 928 F.3d 226, 238 (2d. Cir.
18   2019) (“Once it is established that the President is a government actor with respect to his [social
19   media a]ccount, viewpoint discrimination violates the First Amendment . . . once he opens up the
20   interactive features of his account to the public at large he is not entitled to censor selected users
21   because they express views with which he disagrees.”).
22           However, plaintiff does not sufficiently allege a claim predicated on speaker-based
23   discrimination. The complaint is devoid of any allegations showing that defendant banned a
24   certain category of speakers while not restricting others. See Reed v. Town of Gilbert, Az., 576
25   U.S. 115, 170 (“Because speech restrictions based on the identify of the speaker are all too often
26   simply a means to control content, . . . laws favoring some speakers over others demand strict
27   scrutiny when the legislature’s speaker preference reflects a content preference.”). Instead,
28   /////
                                                         3
     Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 4 of 6

 1   plaintiff only alleges that defendant banned him because he made critical comments—i.e.,
 2   because of the viewpoint of his comments.
 3          As for plaintiff’s claim styled as “Censorship in a Public Forum,” this claim appears to be
 4   redundant of plaintiff’s viewpoint discrimination claim. See ECF No. 1 at 9 (alleging that
 5   banning plaintiff from “Mayor Tubbs [sic] Facebook Page, was not content-neutral, nor narrowly
 6   tailored to serve important government interests.”). Consequently, this claim will be dismissed as
 7   duplicative of plaintiff’s viewpoint discrimination claim.
 8          Accordingly, plaintiff may either proceed only on his potentially cognizable First
 9   Amendment claim for viewpoint discrimination, or he may amend his complaint to attempt to
10   cure its deficiencies. Plaintiff is not obligated to amend his complaint.
11          Should plaintiff choose to amend his complaint, he is informed that any amended
12   complaint must allege a cognizable legal theory against proper defendant and sufficient facts in
13   support of that cognizable legal theory. The amended complaint shall clearly set forth the
14   allegations against each defendant and shall specify a basis for this court’s subject matter
15   jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered paragraphs,
16   each limited as far as practicable to a single set of circumstances,” as required by Federal Rule of
17   Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line numbers in the
18   left margin, as required by Eastern District of California Local Rules 130(b) and 130(c). Any
19   amended complaint shall also use clear headings to delineate each claim alleged and against
20   which defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead
21   clear facts that support each claim under each header.
22          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
23   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
24   complete in itself. This is because, as a general rule, an amended complaint supersedes the
25   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
26   plaintiff files an amended complaint, the original no longer serves any function in the case.
27   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
28   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
                                                        4
     Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 5 of 6

 1   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 3   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 4   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 5          Accordingly, it is hereby ORDERED that:
 6          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 7          2. Plaintiff’s complaint alleges, for screening purposes, a potentially cognizable First
 8   Amendment viewpoint discrimination claim.
 9          3. All other claims are dismissed with leave to amend within 30 days from the date of
10   service of this order. Plaintiff is not obligated to amend his complaint.
11          4. Within 30 days plaintiff shall return the notice below advising the court whether he
12   elects to proceed with the cognizable claim or file an amended complaint. If the former option is
13   selected and returned, the court will enter an order directing service at that time.
14          5. Failure to comply with any part of this order may result in dismissal of this action.
15   DATED: August 27, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
     Case 2:19-cv-00326-JAM-EFB Document 3 Filed 08/27/20 Page 6 of 6

 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     MOTECUZOMA P. SANCHEZ,                         No. 2:19-cv-326-JAM-EFB PS
11
                      Plaintiff,
12
           v.                                       NOTICE OF ELECTION
13
     MICHEAL TUBBS, individually and as
14   Mayor of the City of Stockton,

15                    Defendant.

16

17        In Accordance with the court’s Screening Order, plaintiff hereby elects to:

18

19        (1) ______ proceed only with the First Amendment viewpoint discrimination claim;

20        OR

21        (2) ______ delay serving defendant and file an amended complaint.

22

23

24

25

26

27

28
                                                    6
